Exhibit 10.22

SERVICE AGREEMENT – YAN SAU MAN, AMY

Dated the 31st day of August, 2006


 
MAN SANG INTERNATIONAL LIMITED


AND


YAN SAU MAN AMY



 

___________________________________

SERVICE AGREEMENT
___________________________________

 

 

 

 

 

 




--------------------------------------------------------------------------------

CONTENT

Clause       Description         Page 1. INTERPRETATION 1   2. APPOINTMENT 2  
3. DURATION 2   4. EXECUTIVE’S DUTIES 2   5. REMUNERATION 3   6.   OTHER
BENEFITS 3   7. EXPENSES 4   8. DEDUCTIONS 4     9. LEAVE 4   10. TERMINATION 4
  11. EXECUTIVE’S UNDERTAKINGS 6   12.   INTELLECTUAL PROPERTY RIGHTS 8   13.
MISCELLANEOUS 9


--------------------------------------------------------------------------------

THIS AGREEMENT is made on the 31st day of August, 2006

BETWEEN:

(1)      MAN SANG INTERNATIONAL LIMITED, a company incorporated under the laws
of Bermuda and having its registered office at Clarendon House, 2 Church Street,
Hamilton HM11, Bermuda and its principal place of business in Hong Kong at 21st
Floor, Railway Plaza, 39 Chatham Road South, Tsimshatsui, Kowloon, Hong Kong
(the “Company”); and               (2)      YAN SAU MAN AMY of 19B, Sky Garden,
223 Prince Edward Road, Kowloon, Hong Kong (the “Executive”).

WHEREBY IT IS AGREED as follows:

1. INTERPRETATION   1.01      In this Agreement, unless the context requires
otherwise:                

“Board” means the board of directors for the time being of the Company;

“Group” means the Company and its subsidiaries from time to time and “member of
the Group” shall be construed accordingly;

“HK$” means Hong Kong dollars;

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China;

“Listing Rules” means the Rules Governing the Listing of Securities on The Stock
Exchange of Hong Kong Limited (as the same may be amended from time to time);
and

“month” means calendar month.

  1.02      References herein to Clauses are to clauses in this Agreement unless
the context requires otherwise.   1.03      The headings are inserted for
convenience only and shall not affect the construction of this Agreement.  
1.04      Unless the context requires otherwise, words importing the singular
include the plural and vice versa and words importing a gender include every
gender.

1

--------------------------------------------------------------------------------


2.      APPOINTMENT                 The Company will employ the Executive and
the Executive hereby agrees to serve the Company as an executive director upon
the terms and subject to the conditions hereinafter appearing.                
3.      DURATION     Subject to termination as hereinafter provided, the Company
will employ the Executive with effect from 1st September, 2006 for a term of
three (3) years until terminated by either party giving to the other not less
than three (3) months’ notice in writing.   4.      EXECUTIVE’S DUTIES     The
Executive shall, during the continuance of her employment hereunder:     (a)   
  serve the Company as an executive director and, in such capacity, perform the
duties and exercise the powers from time to time assigned to or vested in her by
the Board (including (without further remuneration unless otherwise agreed)
serving on the board of directors, or in any other office, of any member(s) of
the Group, as the Board may require) and she will perform those duties at such
place or places in Hong Kong or elsewhere as the Board may from time to time
determine;                     (b)      comply with and conform to any lawful
instructions or directions from time to time given or made by the Board, or with
the authority of the Board, and shall comply with the Company’s rules,
regulations, policies and procedures from time to time in force;     (c)     
faithfully and diligently serve the Group and use her best endeavours to promote
the business and interests thereof;     (d)      devote herself exclusively and
diligently to the business and interests of the Group and personally attend
thereto at all times during usual business hours and during such other times as
the Company may reasonably require except in case of incapacity through illness
or accident in which case she shall forthwith notify the Secretary of the
Company of such incapacity and shall furnish to the Board such evidence thereof
as it may require;     (e)      keep the Board promptly and fully informed (in
writing if so requested) of her conduct of the business or affairs of the Group
and provide such explanations as the Board may require in connection therewith;
    (f)      carry out her duties and exercise her powers jointly with any other
director or executive of any member of the Group as shall from time to time be
appointed by the Board to act jointly with the Executive and the Board may at
any time require the Executive to cease performing or exercising any of her
duties or powers under this Agreement; and  

2

--------------------------------------------------------------------------------


  (g)      comply with the relevant requirements of all applicable laws,
regulations, codes of practice and rules (including Securities and Futures
Ordinance, the Rules Governing the Listing of Securities on The Stock Exchange
of Hong Kong Limited and the Model Code for Securities Transactions by Directors
of Listed Companies set out in Appendix 10 therein and the rules of any other
stock exchange, market or dealing system on which the securities of any member
of the Group is traded and the applicable laws, regulations, codes of practice
in that jurisdiction).                         5.      REMUNERATION
                The remuneration of the Executive shall be:     (a)      an
annual salary package of HK$1,650,000.00, such salary to include any sum
receivable as director’s fees or other remuneration from any other member of the
Group (if any). This salary will be reviewed by the Board each year at the time
of the annual salary reviews for senior executives provided that the Executive
shall abstain from voting and shall not be counted in the quorum in respect of
any resolution regarding the amount payable to herself in relation to her
employment under this Agreement which is proposed at any meeting of the Board;  
  (b)      in respect of every financial year of the Company (which expression
shall include any other financial period in respect of which the Company’s
accounts are made up), a discretionary bonus of such amount as shall be
determined by the Board (provided that the aggregate of such amount and all
discretionary bonuses payable by the Company to its executive directors in any
financial year shall not exceed ten per cent. of the net profits (after tax and
after extraordinary items) of the Company for such year as shown in its audited
accounts), provided that such discretionary bonus shall be paid only on a pro
rata basis in respect of any financial year of the Company during a portion only
of which the Executive has served the Company hereunder, unless her employment
shall have been terminated pursuant to Clause 10.02, in which case no
discretionary bonus is payable.   6.      OTHER BENEFITS     In addition to the
foregoing remuneration and benefits, the Executive shall also be entitled to
such other benefits under any applicable employee benefit plan and employee
share option scheme adopted by the Company and any member of the Group of which
the Executive is a director or holds office for their respective employees
(including the Executive) as the Board shall from time to time determine.

3

--------------------------------------------------------------------------------


7.      EXPENSES             The Company shall reimburse the Executive (against
receipts or such other reasonable evidence of expenditure as the Board may
require) for all reasonable expenses properly incurred in the course of her
employment hereunder or in promoting or otherwise in connection with the
business of the Company.   8.      DEDUCTIONS     The Company shall be entitled,
subject to any laws or agreements to the contrary, at any time to deduct from
the Executive’s remuneration hereunder any monies due from her to any member of
the Group including, but not limited to, any outstanding loans, advances, the
cost of repairing any damage to or loss of the Company’s property caused by her
(and of recovering the same) and any other monies owed by her to the Company or
any of its subsidiaries.   9.      LEAVE     The Executive shall be entitled
after completion of each year of service with the Company to fifteen (15) days’
leave (in addition to public holidays) with full pay, which leave shall be taken
at such time or times as may be convenient to the Board having regard to the
exigencies of the Group’s business provided that:     (a)      if the employment
of the Executive hereunder is to cease on the completion of any year of service,
the Executive shall be entitled to take her said leave immediately prior to the
end of such year of service notwithstanding that at that time such year of
service shall not have been completed;                 (b)      if the
employment of the Executive hereunder is to cease (for any reason other than
termination pursuant to Clause 10.02) during any year of service, the Executive
shall be entitled to an amount of leave proportionate to the part of the year
during which she has been employed by the Company, such leave to be taken
immediately prior to the termination of her employment; and     (c)      if for
any reason the Executive shall not have taken her full entitlement of leave in
any particular year she shall not have any claim against the Company in respect
thereof nor, unless the reason is the exigencies of the Company’s business (of
which the Board shall be the sole judge), shall she be entitled to additional
leave in any year in respect of leave not taken in previous years.   10.     
TERMINATION               10.01 If the Executive is at any time incapacitated by
illness, injury or accident from performing her duties hereunder and (if so
required) furnishes the Board with evidence satisfactory to it of such
incapacity and the cause thereof she shall be entitled to receive her full
salary for the first three (3) months or any shorter period during which such
incapacity continues and if she continues so incapacitated for a longer period
than three (3) consecutive months or if she is so incapacitated at different
times for more than ninety (90) days in any one period of fifty-two (52)
consecutive weeks then and in either of such cases her employment may be
terminated by the Company by one (1) month’s notice in writing. 

4

--------------------------------------------------------------------------------


10.02 If at any time during the term of her employment hereunder the Executive
shall be guilty of or commit any serious misconduct which in the absolute
opinion of the Board is in any way detrimental to the interests of any member of
the Group, or shall be in breach of any of the terms of this Agreement, or shall
commit any act of bankruptcy or become insolvent, or make any arrangements or
composition with her creditors generally, or become through mental disorder
incapable of managing her own affairs, or fail to pay her personal debts or
shall be guilty of persistent insobriety or be convicted of any criminal offense
involving her integrity or honesty, the Company may terminate the Executive’s
employment hereunder forthwith without any notice or payment in lieu of notice
and upon such termination, the Executive shall not be entitled to any bonus or
any payment whatsoever (other than salary actually accrued due and payable
pursuant to Clause 5(a)) for or in respect of the then current year of service
or to claim any compensation or damages for or in respect of or by reason of
such termination.                10.03 In the event that: (a) the Executive is
lawfully removed from her office as a director of the Company by virtue of a
resolution passed by the members of the Company; or (b) the Executive, having
retired from the office of director of the Company in accordance with the
Bye-laws of the Company or any other applicable regulation or law, is not
re-elected as a director of the Company by the shareholders of the Company at an
annual general meeting of the Company, the Company may within seven (7) days of
the date of such vacation from office by the Executive, terminate this Agreement
forthwith by written notice to the Executive.   10.04 In the event of
termination of the Executive’s employment for whatever reason, the Executive
shall:     (a)      (if not already vacated from such office(s)) forthwith
resign as a director of the Company and from all directorships or other offices
held by her in any member of the Group (and the Executive irrevocably authorises
the Company in her name and on her behalf to execute all documents and do all
things necessary to effect such resignation in the event of her failure to do
so);                  (b)      shall vacate her office and return all properties
of the Company, including without limitation all equipment, vehicles, fixtures,
furniture, all originals or copies of any and all notes, data, tapes, reference
items, sketches, drawings, memoranda, records, files, correspondence, customer
lists and addresses, and other materials or documents in any way relating to any
of the confidential information or to the Company’s business, which shall belong
exclusively to the Company; and

5

--------------------------------------------------------------------------------


  (c)      shall cease to be entitled to any benefits under this Agreement and
the Executive shall not be entitled to claim any other compensation whatsoever
from the Company in respect of such termination except where the Board otherwise
agrees or as expressly provided for under this Agreement.                10.05
Any delay or forbearance by the Company in exercising any right to terminate
this Agreement shall not constitute a waiver of such right.               10.06
If notice is served by either party pursuant to Clause 3, then for up to a
maximum period of three (3) months, the Company shall not be obliged, at any
time after the notice of termination is served, to provide any work for the
Executive or to assign to or vest in the Executive any powers, duties or
functions and may in its absolute discretion suspend the Executive from work,
and suspend the contractual benefits of the Executive set out in Clause 5(b) and
6 and to require the Executive to refrain from entering any premises of any
member(s) of the Group and to refrain from contacting any customers, clients,
employees or suppliers of any member(s) of the Group.   11.      EXECUTIVE’S
UNDERTAKINGS   11.01 The Executive shall not either during the continuance of
her employment hereunder or at any time thereafter divulge to any person
whomsoever or to any body corporate or unincorporated (except to those officers
of the Group whose province it is to know the same) or use for her own purposes
or for any purposes other than those of the Group and shall use her best
endeavours to prevent the unauthorised publication or disclosure of any trade
secret or any confidential information concerning the business or finances of
any member of the Group or any of its dealings, transactions or affairs or those
of its customers, suppliers, management and shareholders which may come to her
knowledge during or in the course of her employment. Confidential information
shall include, without limitation, lists or details of customers and suppliers,
information relating to the working of any process of invention carried on or
used by any member of the Group, information relating to research and other
projects, prices, discounts, mark-ups, future business strategy and development,
marketing, price-sensitive information and any other information which is not
generally available to the public.   11.02 Forthwith upon the termination of the
employment of the Executive hereunder, and/or at any other time if the Company
shall so request:                 (a)      the Executive shall not, directly or
indirectly, disseminate, disclose, divulge, reveal, report, publish, transfer or
use, for any purpose whatsoever, any information which has been obtained by or
disclosed to the Executive as a result of or in relation to the Executive’s
employment by the Company, including without limitation any confidential
information (which includes without limitation all lists of customers and
clients, specific customer names and data, business plans, marketing plans,
business contracts, distribution and sales and marketing networks, designs,
specifications, processes, formulas, trade secrets, business secrets, sales
information, systems, programs, procedures, manuals, financial and personnel
information, and any other proprietary information or data which the Company has
received in confidence from others) and any of the terms and conditions of this
Agreement; provided, however, that disclosure of any confidential information
shall not be prohibited if (i) such disclosure is directly pursuant to a valid
and existing order of a court of competent jurisdiction or other governmental
body or agency, (ii) the Executive shall first have given prompt notice to the
Company of any such possible or prospective order (or proceeding pursuant to
which any such order may result), and (iii) the Company shall have been afforded
a reasonable opportunity to respond to (and if so advised by counsel, to
challenge) such order; provided further, that each party may disclose terms and
conditions of this Agreement to her or its attorneys and accountants to the
extent such disclosure is necessary to enable such attorneys and accountants to
render professional services to such party;

6

--------------------------------------------------------------------------------


  (b)      the Executive, her representatives, heirs, successors and assigns
shall completely release and forever discharge the Company, its present, former
or future parent, subsidiary, affiliated, associated and other related
companies, and any of their present, former and future shareholders, directors,
officers, employees, agents, partners consultants, representatives and
attorneys, and each of their successors and assigns from all claims, demands,
rights, causes of action, obligations, liabilities and/or attorneys’ fee claims,
of any and every kind, nature and character whatsoever wheresoever, known or
unknown, which the Executive may now have or has ever had against the Group,
including without limitation those arising from or in any way connected with the
employment of the Executive by the Company or the resignation or termination
thereof, whether base on tort, express or implied contract, law, rule,
regulation, or ordinance; and     (c)      the Executive shall preserve the good
name of, and shall not make any disparaging comments about the Group and any of
the Company’s present, former and future shareholders, directors, officers,
employees, agents, partners, consultants, representatives and attorneys, and
each of their successors and assigns.               11.03 The Executive shall
not file, or cause to be filed, in any court or with any governmental or
quasi-governmental agency, any action, claim or charge against the Company, its
present, former or future parent, subsidiary, affiliated, associated and other
related companies and any of their present, former and future shareholders,
directors, officers and employees and each of their successors and assigns.
              11.04 The Executive shall not at any time during the continuance
of her employment hereunder or for a period of twelve (12) months thereafter, in
any country or place where any member of the Group has carried on business,
carry on or be employed or interested directly or indirectly in (whether as
shareholder, director, partner, agent or otherwise and whether alone or jointly
with others) any business carried on by any member of the Group during the
continuance of the said employment in competition with any member of the Group
(other than as a holder of not more than five (5) per cent of the issued shares,
debentures or other securities of any company listed on any recognised stock
exchange) provided that the provisions of this Clause 11.04 shall only apply in
respect of business activities or services with which the Executive was
personally concerned or for which she was responsible during her said
employment.

7

--------------------------------------------------------------------------------


11.05 The Executive shall not at any time during the continuance of her
employment hereunder or for a period of twelve (12) months thereafter either on
her own account or in conjunction with or on behalf of any other person or body
corporate or unincorporated in competition with any member of the Group directly
or indirectly solicit or entice away from any member of the Group, any person or
body corporate or unincorporated who now is or at any time during or at the date
of the termination of the said employment may have been or become a customer or
supplier or prospective customer or supplier of any member of the Group and with
whom the Executive had personal contact or dealings during her said employment.
              11.06 The Executive shall not at any time during the continuance
of her employment hereunder or for a period of twelve (12) months thereafter
solicit or entice away from any member of the Group or employ or otherwise
engage any person who now is or at any time during or at the date of the
termination of the said employment may have become an employee of any member of
the Group and with whom the Executive had contact during her said employment,
whether or not such person would commit any breach of her contract of employment
by reason of leaving the service of the relevant member of the Group.   11.07
The Executive shall not at any time or for any purpose after termination of her
employment hereunder use either the English or Chinese name of the Company or
any name similar thereto in connection with her own or any other name in any way
calculated to suggest that she is or has been connected with the Company’s
business, nor in any way hold herself out as having had any such connection.  
11.08 While the restrictions contained in Clauses 11.01 to 11.07 are considered
by the parties to be reasonable for the protection of the business and interest
of the Group and in all the circumstances and do not work harshly upon the
Executive it is recognised that restrictions of the nature in question may fail
for technical reasons unforeseen and accordingly it is hereby agreed and
declared that if any such restrictions shall be adjudged to be void as going
beyond what is reasonable in all the circumstances for the protection of the
interests of the member(s) of the Group but would be valid if part of the
wording thereof were deleted or the periods (if any) thereof were reduced or the
range of products or area dealt with thereby were reduced in scope, the said
restriction shall apply with such modifications as may be necessary to make it
valid and effective.   12.      INTELLECTUAL PROPERTY RIGHTS               12.01
The Company (or any other member of the Group as the case may be) shall be
entitled free of charge to the sole ownership and exclusive use of any invention
or improvement made or discovered by the Executive and of any copyright, design
right, trade mark, service mark or trade name created or used by the Executive
(hereinafter referred to as the “intellectual property rights”) in the course of
or for the purpose of providing services hereunder to the Company or any other
member of the Group.

8

--------------------------------------------------------------------------------


12.02 The Executive shall forthwith and from time to time both during and after
the term of this Agreement and at the request and cost of the Company, insofar
as it is within her power, do such acts and things and execute such documents,
as may in the opinion of the Company be reasonably necessary for obtaining
letters patent, registration or other protection for any such intellectual
property rights in any part of the world and shall effect such registration and
vest such letters patent or other protection in the Company (or any other member
of the Group as the case may be) or its nominees. The Executive irrevocably
authorises the Company for the purposes aforesaid in the name of the Executive
and execute any document or do anything on her behalf. The Executive shall at
the cost and request of the Company render all reasonable assistance to the
Company (or any other member of the Group as the case may be) for and in
connection with the purposes aforesaid.               12.03 The Executive shall
not during or after the termination of the Agreement use to the detriment or
prejudice of the Group or divulge to any person any confidential information
concerning the intellectual property rights of the Group which may have come to
her knowledge.   13.  MISCELLANEOUS               13.01 This Agreement shall be
in substitution for any subsisting agreement or arrangement (oral or otherwise)
made between the Company and the Executive which shall be deemed to have been
terminated by mutual consent as from the date on which the Executive’s
employment under this Agreement commences.   13.02 The expiration or termination
of this Agreement howsoever arising shall not operate to affect such of the
provisions hereof as in accordance with their terms are expressed to operate or
have effect thereafter.   13.03 In the event of any variation of the
remuneration payable to the Executive hereunder being made by consent of the
parties hereto, such variation shall not constitute a new agreement but (subject
to any express agreement to the contrary) the employment of the Executive
hereunder shall continue subject in all respects to the terms and conditions of
this Agreement with such variation as aforesaid.   13.04 Each notice, demand or
other communication given or made under this Agreement shall be in writing and
delivered or sent to the relevant party at its address or facsimile number set
out below (or such other address or facsimile number as the addressee has by
five (5) days’ prior written notice specified to the other parties):

9

--------------------------------------------------------------------------------


              To the Company:  Man Sang International Limited    21st Floor,
Railway Plaza 39 Chatham Road South    Tsimshatsui, Kowloon Hong Kong    Fax
number:   (852) 2317 5243    Attention   :    Mr. Cheng Chung Hing      To the
Executive:          Yan Sau Man Amy    19B, Sky Garden    223 Prince Edward
Road    Kowloon, Hong Kong    Hong Kong   


  Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter, by post,
two (2) clear business days after the date of posting, or by recorded delivery,
when actually delivered to the relevant address; and (b) if given or made by
facsimile, when despatched subject to receipt of machine-printed confirmation of
error-free despatch of the whole of the notice, demand or communication to the
facsimile number of the intended addressee.               13.05 If at any time
any provision of this Agreement is or becomes illegal, invalid or unenforceable
in any respect, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.   13.06
No failure or delay by the Company in exercising any right, power or remedy
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of the same preclude any further exercise thereof or the
exercise of any other right, power or remedy. Without limiting the foregoing, no
waiver by the Company of any breach by the Executive of any provision in this
Agreement shall be deemed to be a waiver of any subsequent breach of that or any
other provision in this Agreement.   13.07 This Agreement shall be governed by
and construed in accordance with the laws of Hong Kong and the parties hereby
irrevocably submit to the non-exclusive jurisdiction of the Hong Kong courts.

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.

SIGNED by CHENG CHUNG HING
for and on behalf of MAN SANG
INTERNATIONAL LIMITED
in the presence of:

 

 

 

/s/ CHENG Chung Hing

SIGNED by
Yan Sau Man Amy
in the presence of:

/s/ YAN Sau Man, Amy

 

 

 

 

11

--------------------------------------------------------------------------------